Thomson, P. J.,
delivered the opinion of the court.
This record presents no question for decision. The judgment was not excepted to; and there was no exception to any ruling of the court, at any stage of the proceeding, except to the admission in evidence of a written contract through which the appellee claimed title to the subject-matter of the controversy. We think the contract was properly admitted; but whether it was or not, the ruling is not assigned for error, and the question of its correctness is not before us. From his failure to object or except, the assent of the appellant to all the other rulings, including the judgment, must be assumed; and he cannot challenge, as erroneous, decisions *542made with, his concurrence. Where, as was the case here, the trial is by the court, the necessity of an exception to the judgment to authorize its review on the evidence, has been asserted so often by the supreme court and this court, that a citation of the decisions is unnecessary.
The judgment will be affirmed.

Affirmed.